Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/5/2021.  Claims 1-20 are currently pending within this application with claims 11-20 being withdrawn from further consideration for being directed towards non-elected Species.

Claim Rejections
2.	The previous rejections of claims 1-10 under 35 USC 112(b) and claims 1-3, 7, and 10 under 35 USC 102(a)(2) are withdrawn in response to amended claims filed on 7/5/2021.

Withdrawn Claims
3.	This application is in condition for allowance except for the presence of claims 11-20 directed to Species non-elected.  Accordingly, claims 11-20 have been cancelled.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 11-20:  Canceled

Allowable Subject Matter
5.	Claims 1-10 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1 and 10 are directed towards a digital filter that include/perform the operations of at least “a processer receiving M input signal values and M input aggregated values corresponding to the M input signal values, wherein M is a positive integer, and each input aggregated value of the M input aggregated values corresponds to weights of pixels having a corresponding input signal value 10of the M input signal values; a memory coupled to the processer for saving a signal value set and a statistical information set; wherein the processer determines whether to update the signal value set and the statistical information set according to the M input 15signal values and the M input aggregated values, and generates an output value according to the updated signal value set and the updated statistical information set; wherein a number of signal values in the updated signal value set is less than M” and “a processer receiving M input signal values and M input aggregated values corresponding to the M input signal values, wherein each input signal values is an N-bits data, M, N are positive integers, and each input aggregated value of the M input aggregated values corresponds to weights 30of pixels having a corresponding input signal value of the M input signal 4Appl. No. 16/540,081 Reply to Office action of April 05, 2021values; a memory coupled to the processer for saving a signal value set and a statistical information set; wherein the processer determined whether to update the 5signal value set and the statistical information set according to the M input signal values and the M input aggregated values, and generates an output value according to the updated signal value set and the updated statistical information set; wherein a number of signal values in the updated signal value set is less than 2N 10and the number is less than or equal to M”.
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s), fails to anticipate or render obvious either alone or in combination with proper motivation the above emphasized claimed limitations in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 10 are allowed.
	Claims 2-9 are allowed for being dependent upon allowed base claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664